UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

OMAR MEDINA ALEJANDRO,                         )
                                               )
               Plaintiff,                      )
                                               )      Civil Action No. 1:22-cv-00399 (UNA)
v.                                             )
                                               )
JOSEPH BIDEN,                                  )
                                               )
                Defendant.                     )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint, ECF No.

1, and application for leave to proceed in forma pauperis, ECF No. 2. The court will grant the in

forma pauperis application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), by

which the court is required to dismiss a case “at any time” if it determines that the action is

frivolous.

       “A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in

law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly

abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,

1309 (D.C. Cir. 1981).

       Plaintiff is a resident of San Pedro, California, who has sued President Biden. Plaintiff

alleges, among other bizarre occurrences, that his First and Fourth Amendment “right to the US

Constitution is raped” because “people are harassing” him at his home while he is “trying to sleep.”

He states that he has endured “near death experience[s],” and that he does “not wear Halloween

face masks, unlike other people[.]” He alleges that, as a result of a broad conspiracy, orchestrated
against him because he made “complaints to the authorities,” he has suffered panic attacks. He

maintains that the President has “failed to live up to his duties” to somehow assist him and demands

$200 billion in damages.

       The court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans

v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the

federal courts are without power to entertain claims otherwise within their jurisdiction if they are

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport

Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to

the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),

or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.

       The instant complaint satisfies this standard. In addition to failing to state a claim for relief,

the complaint is deemed frivolous on its face. Consequently, the complaint and this case will be

dismissed. A separate order accompanies this memorandum opinion.

                                               __________/s/_____________
Date: April 19, 2022                               TIMOTHY J. KELLY
                                                United States District Judge